 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARQUIS DOMINIQUE MOORE,                           No. 2:19-cv-1131 MCE KJN P
12                       Petitioner,
13            v.                                         ORDER
14    STU SHERMAN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On September 10, 2019, the undersigned recommended

19   that this action be dismissed based on petitioner’s failure to file an in forma pauperis affidavit or

20   pay the required filing fee ($5.00) as required under 28 U.S.C. §§ 1914(a); 1915(a). (ECF No. 7.)

21   On October 7, 2019, petitioner submitted his application to proceed in forma pauperis, completed

22   by prison officials. However, petitioner failed to sign the application. Parties proceeding without

23   counsel are required to sign all pleadings, motions, and other papers submitted to the court for

24   filing. Fed. R. Civ. P. 11(a). Thus, the court is unable to consider petitioner’s application to

25   proceed in forma pauperis unless he signs the form and re-files it.

26          Petitioner is provided an opportunity to re-file the application bearing his signature.

27   Failure to submit the signed form will result in the September 10, 2019 findings and

28   recommendations being referred to the district court for review and adoption. Petitioner is only
                                                        1
 1   required to re-file the application form bearing his signature; petitioner is not required to obtain

 2   anew the certification provided by prison officials (ECF No. 8 at 2-5).

 3            In accordance with the above, IT IS HEREBY ORDERED that:

 4            1. Petitioner shall submit, within thirty days from the date of this order, the signed

 5   affidavit in support of his request to proceed in forma pauperis; petitioner’s failure to comply with

 6   this order will result in the dismissal of this action; and

 7            2. The Clerk of the Court is directed to send petitioner a copy of the first two pages of the

 8   in forma pauperis application submitted by petitioner on October 7, 2019. (ECF No. 8 at 1-2.)

 9   Dated: October 29, 2019

10

11

12

13   /moor1131.r11

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
